ORDER
Given the facts, the circumstances, and the record in this case, we deny Petitioner’s Motion for Oral Argument on Post Remand Briefing and remand this case to the district court for further proceedings consistent with the decision of the United States Supreme Court in Woodford v. Visciotti, 537 U.S. 19, 123 S.Ct. 357, 154 L.Ed.2d 279 (2002). We express no opinion on any of the arguments offered by the parties in their post-remand briefing, as the proper course would be for the district court to review and rule on the arguments in the first instance.
IT IS SO ORDERED.